Case: 13-60266      Document: 00512591307         Page: 1    Date Filed: 04/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60266
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 9, 2014
AMARE ENYEW-KASSA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 479 023


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Amare Enyew-Kassa, a citizen of Ethiopia, petitions for review of a
decision by the Board of Immigration Appeals (BIA) dismissing his appeal of
the immigration judge’s (IJ) denial of his application for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). He has
abandoned any challenge to the denial of withholding of removal or relief under
the CAT by failing to brief those issues adequately. See Soadjede v. Ashcroft,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60266    Document: 00512591307     Page: 2   Date Filed: 04/09/2014


                                 No. 13-60266

324 F.3d 830, 833 (5th Cir. 2003); Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). We review the determination of an
alien’s eligibility for asylum for substantial evidence. Zhang v. Gonzales, 432
F.3d 339, 344-45 (5th Cir. 2005).
      In his written declaration, Enyew-Kassa asserted that he feared
persecution upon return to Ethiopia, explaining that (1) he joined CUD, a
political party opposed to the government, in November 2004; (2) he was
arrested and tortured in March, May, and June of 2005, with the longest
detention being three weeks; and (3) his father was shot and killed in
November 2005. During his hearing, Enyew-Kassa declared that he last left
Ethiopia on July 23, 2005. He initially testified that his father was killed in
November 2005. Later, however, Enyew-Kassa stated that his father was
killed in December 2005, and when asked again to provide the correct date of
his father’s death, he stated that his father was killed in November 2004, but
immediately corrected the date to November 2005. Additionally, he asserted
that he was in prison when he learned of his father’s death and that upon his
release, he searched his mother’s house for proof that his father’s death was
politically motivated. Enyew-Kassa further declared that he joined CUD in
December 2004, motivated, in part, by his father’s death. He then testified
that he officially joined CUD in 2005 during election time, but then stated that
he did not officially join CUD and was involved only in supporting activities.
      In light of the inconsistent and often vague testimony, the IJ did not err
by concluding that Enyew-Kassa was not a credible witness. See Wang v.
Holder, 569 F.3d 531, 537-38 (5th Cir. 2009); 8 U.S.C. § 1158(b)(1)(B)(iii).
Substantial evidence supports the denial of his application for asylum. See
Wang, 569 F.3d at 536-37; Zhang, 432 F.3d at 344-45. Accordingly, Enyew-
Kassa’s petition for review is DENIED.



                                       2